Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-28-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited reference (such as: U.S. Pat. Appl. Publ. 2015/0104039 by Lee) do not teach or suggest: "... a DTMF signal generation unit configured to generate a DTMF signal based on a telephone number; a line interface unit configured to transmit the DTMF signal to a line; a line volume measurement unit configured to measure a volume of the DTMF signal input from the line; a sidetone volume configured to adjust a volume of a sidetone signal; a transmission volume configured to adjust a volume of a transmission signal; a reception volume configured to adjust a volume of a reception signal; a control unit configured to control the sidetone volume, the transmission volume, and the reception volume; and a storage unit configured to store a maximum value of an acoustic echo generated at a handset and set values of the sidetone volume, the transmission volume, and the reception volume, wherein the control unit is configured to perform a first processing of: estimating a line echo amount based on a volume of the DTMF signal generated by the DTMF signal generation unit and a volume of the DTMF signal input from the line; calculating a howling noise threshold value based on the maximum value of the acoustic echo and the set values of the sidetone volume, the transmission volume, and the reception volume; and calculating a difference between the line echo amount and the howling noise threshold value as an adjustment requisite amount and lowering the set value of the sidetone volume by the adjustment requisite amount when the line echo amount is larger than the howling noise threshold value...", along with the other limitations in the claim.  Claims 2-5 depend on claim 1.
Independent Claim 6 is allowable over the prior art of record since the cited references (such as: U.S. Pat. Appl. Publ. 2015/0104039 by Lee) do not teach or suggest: 
"...estimating a line echo amount based on a volume of a DTMF signal generated based on a telephone number and a volume of the DTMF signal input from a line; calculating a howling noise threshold value based on a maximum value of an acoustic echo generated at a handset and set values of a volume of a sidetone signal, a volume of a transmission signal, and a volume of a reception signal; and calculating a difference between the line echo amount and the howling noise threshold value as an adjustment requisite amount and lowering the set value of the volume of the sidetone signal by the adjustment requisite amount when the line echo amount is larger than the howling noise threshold value...", along with the other limitations in the claim.  Claims 7-10 depend on claim 6.  
Independent Claim 11 is allowable over the prior art of record since the cited references (such as: U.S. Pat. Appl. Publ. 2015/0104039 by Lee) do not teach or suggest: 
"...estimating a line echo amount based on a volume of a DTMF signal generated based on a telephone number and a volume of the DTMF signal input from a line; calculating a howling noise threshold value based on a maximum value of an acoustic echo generated at a handset and set values of a volume of a sidetone signal, a volume of a transmission signal, and a volume of a reception signal; and calculating a difference between the line echo amount and the howling noise threshold value as an adjustment requisite amount and lowering the set value of the volume of the sidetone signal by the adjustment requisite amount when the line echo amount is larger than the howling noise threshold value...", along with the other limitations in the claim.  Claims 12-15 depend on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)



Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday, 9 a.m. to 5 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/            Primary Examiner, Art Unit 2653